Citation Nr: 1219488	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied reopening the claim for the benefit sought on appeal. 

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2012.  A transcript of this hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for residuals of a cold injury, left foot, was denied in an unappealed July 2002 rating decision based on the determination that the evidence of record failed to show a link between the residuals of cold injury and any disease or injury during military service; the claim was again denied in an unappealed February 2003 rating decision based on the determination that new and material evidence had not been submitted to reopen the claim. 

2.  Evidence received since the February 2003 decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a cold injury, left foot, or is cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim for service connection for residuals of a cold injury, left foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of a cold injury, left foot.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was mailed a letter in March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2010 letter also informed the Veteran of the basis for the prior denials and provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board will accordingly address the merits of the claim to reopen. 

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for residuals of a cold injury, left foot, in July 2002.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.

The claim was denied in July 2002 based on a finding that evidence received in connection with his claim failed to establish any relationship between residuals of a cold injury, left foot, and any injury during military service.  

The evidence of record in July 2002 consisted of the Veteran's claim that he had in-service frostbite in Korea, his submission of pictures that he asserted were from his military service in Korea, VA treatment records showing his complaints of burning , numbness, and pain on palpitation in his left foot,  and a VA examination in May 2002 in which the VA examiner diagnosed resultant cold injuries of numbness and decreased sensation of a neuropathy affecting the feet; skin thinning and abnormal texture with loss of hair; arthritis affecting the ankle, joints; and cold sensitivity.  The VA examiner stated that the diagnosis was as likely as not secondary to cold injury and not likely secondary to his tight shoes and boots.

The RO denied reopening a claim of entitlement to service connection for residuals of a cold injury, left foot, in a rating decision issued in February 2003.  The Veteran was notified of the denial by a letter dated the same month but did not appeal.  The February 2003 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection in February 2003 was that new and material evidence had not been submitted since a prior denial in July 2002.  

The pertinent medical evidence added to the record since that decision is essentially cumulative in nature in that it continues to show the presence of symptoms of the claimed disability (namely, foot pain) and allegations advanced by the Veteran that he had service in Korea, but includes no new evidence linking the residuals of a cold injury, left foot, to service.  Specifically, the Board notes that the Veteran submitted an excerpt of a March 2010 medical record from Dr. A. in which it was stated, "he has a history of cold injury from Korea in a period from 1953 through 1955.  It is documented at the VA."  

The Board finds that the medical record by Dr. A. is duplicative; not proffering an opinion as to the etiology of the Veteran's residuals of a cold injury, but merely restating the history provided by the Veteran to previous VA medical examiners.

The Veteran's statements and testimony before the undersigned VLJ have also been added to the record.  The Board has carefully considered those statements; however, whether the Veteran's residuals of a cold injury, left foot, is related to his service is a medical question that the Veteran is not competent to answer.  Moreover, the Veteran's statements are cumulative or redundant of his earlier statements indicating that his residuals of a cold injury, left foot, occurred during service.  Accordingly, they are not new and material evidence. 

The Board must conclude that reopening of the Veteran's claim of entitlement to service connection for residuals of a cold injury, left foot, is not in order.


ORDER

New and material evidence not having been received, reopening of the claim for service connection for residuals of cold injury, left foot, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


